FILED
                                                                        United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                             Tenth Circuit

                                     TENTH CIRCUIT                          December 26, 2012

                                                                            Elisabeth A. Shumaker
                                                                                Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,
v.                                                           No. 12-6206
                                                    (D.C. No. 5:01-CR-00181-M-2)
JASON TODD DAVIS,                                           (W.D. Okla.)

             Defendant - Appellant.




           ORDER DENYING CERTIFICATE OF APPEALABILITY
         AND DENYING LEAVE TO FILE A SECOND OR SUCCESSIVE
                       28 U.S.C. § 2255 MOTION


Before LUCERO, O'BRIEN, and MATHESON, Circuit Judges.


      In 2008, Jason Todd Davis filed a 28 U.S.C. § 2255 motion claiming ineffective

assistance of counsel. Approximately two and one half years later he sought to amend

the § 2255 motion. The district court denied the relief originally sought and denied leave

to amend because the request was not timely presented. Davis sought a Certificate of

Appealability (COA) on both issues, which we denied. United States v. Davis, 426 F.

App’x 622, 625 (10th Cir. 2011).

      About a year after our decision, Davis filed a Rule 60(b) motion resurrecting his

arguments about the district court’s refusal to permit him to amend his § 2255 motion.

He included four new claims under § 2255. The district court denied the motion. Davis
appealed from the decision.

      A COA is required to appeal from the denial of a true Rule 60(b) motion. Spitznas

v. Boone, 464 F.3d 1213, 1218 (10th Cir. 2006). Davis did not seek a COA, but we treat

his notice of appeal and brief as an implied request for a COA. Fed. R. App. P. 22(b)(2).

We deny his request for a COA.

      Davis’s new § 2255 claims are second or successive, requiring our approval before

they can be addressed by the district court. In re Shines, 696 F.3d 1330, 1332 (10th Cir.

2012). His claims are utterly without merit; we deny leave to pursue them.

      DISMISSED.

                                         Entered by the Court:

                                         Terrence L. O’Brien
                                         United States Circuit Judge




                                           -2-